Citation Nr: 9917108	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-18 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from September 1954 to July 
1975.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision dated in July 1992 
by the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a September 1997 hearing before the 
undersigned Acting Member of the Board and the Board remanded 
the veteran's case, which then included the issue set out on 
the title page as well as the issue of service connection for 
loss of taste, in February 1998.  In a January 1999 rating 
decision, service connection for loss of taste was granted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran's bilateral hearing loss is manifested by an 
average pure tone decibel loss in the right ear of 61 with 96 
percent discrimination ability and an average pure tone 
decibel loss in the left ear of 64 with 96 percent 
discrimination ability.


CONCLUSION OF LAW

A compensable evaluation for bilateral hearing loss is not 
for assignment.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, 
Code 6100 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a compensable evaluation for bilateral 
hearing loss.  The Board finds that the claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim that is plausible.  
We are also satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the veteran's service-connected bilateral hearing 
loss.  The Board has identified nothing in this historical 
record which suggests that the current evidence of record is 
not adequate to fairly determine the rating to be assigned 
for this disability.  Moreover, the Board has concluded that 
this case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical history and 
findings pertaining to this disability.

Factual Background

The veteran initiated his claim for service connection for 
hearing loss in February 1992.  On a VA audiological 
evaluation conducted in April 1992, pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT

45
40
70
85
59
LEFT

45
45
60
85
59

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The diagnosis was bilateral moderate to severe sensorineural 
hearing loss with good speech recognition in quiet at loud 
conversational levels.

Service connection was granted for bilateral high frequency 
hearing loss in a July 1992 rating decision and a non-
compensable disability evaluation was assigned.

A hearing on appeal was conducted in December 1996.  At that 
time the veteran submitted written evidence and he offered 
detailed testimony in support of his claim.  He related that 
he was not able to hear soft spoken voices and was not a lip 
reader.

The written evidence submitted by the veteran included a 
December 1996 audiology report from Beloit Memorial Hospital.  
In that report Jane J. Brook, M.S., a clinical audiologist, 
related that pure tone test results suggested a symmetric 
sensorineural hearing loss of moderate to profound degree.  
She noted that the veteran's speech reception thresholds were 
in close agreement with his pure tone thresholds, suggesting 
reliability of response.

Speech discrimination scores were reported to suggest good 
ability for comfortable listening levels of 75 decibels for 
each ear.  She stated that the results suggested that the 
veteran was experiencing significant difficulty 
hearing/understanding normal conversational speech.  She 
noted that the present scores were compared to April 1992 VA 
audiometric information with the results suggesting only 
minimal change of hearing since that time.

Another VA audiological evaluation of the veteran was 
conducted in January 1997.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT

45
50
75
85
65
LEFT

45
55
75
85
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.  
At that time the veteran complained of increasing difficulty 
hearing, since around 1965, in conversation, on the phone and 
while listening to the television.  The following month the 
veteran was seen in order to be fitted for hearing aids.

As noted above, the veteran testified at a September 1997 
hearing before the undersigned Acting Member of the Board.  
At that time the veteran submitted copies of service medical 
records into evidence and he offered testimony in support of 
his claim.

On a VA audiological evaluation conducted in May 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT

45
45
75
80
61
LEFT

45
50
75
85
64

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The audiologist noted that word recognition scores were 
excellent in both ears when words were presented in quiet at 
loud levels.  It was noted the veteran's hearing thresholds 
remained unchanged from 1996 and had changed only at 3000 
Hertz in the left ear by 15 decibels since his 1992 VA exam.

Analysis

The veteran's bilateral hearing loss is currently rated as 
noncompensable (0 percent disabling) under Diagnostic Code 
(Code) 6100.  38 C.F.R. § 4.87.  Impaired hearing will be 
considered a disability only after threshold requirements are 
met.  See 38 C.F.R. § 3.385.  Once disability is established, 
levels of hearing loss are determined by considering the 
average pure tone decibel loss and speech discrimination 
percentage scores.  38 C.F.R. § 4.87, Table VI.  Disability 
ratings and diagnostic codes are assigned by combining a 
level of hearing loss in each ear.  38 C.F.R. § 4.87, Table 
VII.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

According to the May 1998 VA examination, the average pure 
tone decibel loss was 61 decibels for the right ear and 64 
decibels for the left ear.  Speech discrimination score was 
96 percent for each ear.  For a 10 percent disability 
evaluation for bilateral hearing loss, Diagnostic Code 6101 
requires that a veteran with average pure tone decibel loss 
in one ear of 64 with 96 percent discrimination ability must 
have average pure tone decibel loss in the other ear of at 
least 74 to 81 with 76 to 82 percent discrimination ability 
and a veteran with average pure tone decibel loss in one ear 
of 61 with 96 percent discrimination ability must have 
average puretone decibel loss in the other ear of at least 74 
to 81 with 76 to 82 percent discrimination ability.

By applying these values to 38 C.F.R. § 4.87, Table VI, the 
Board finds that the veteran had Level II hearing loss in 
both the right and left ears.  Thus, the veteran's hearing 
loss is considered noncompensable.  38 C.F.R. § 4.87, Table 
VII, Code 6100.  As the veteran is not shown to be 
experiencing the required hearing loss, a compensable 
evaluation is not for assignment.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4, Code 6100.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Further, the Board finds in this 
case the disability picture is not so exceptional or unusual 
so as to warrant an evaluation on an extraschedular basis.  
It has not been shown that the disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  38 C.F.R. § 3.321(b)(1) (1998).  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.
ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

